Citation Nr: 0731247	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 decision by the RO in Columbia, South 
Carolina.  In June 2006 the veteran testified in support of 
his appeal before the undersigned Veterans Law Judge at a 
video-conference hearing held at the RO.  

The Board remanded this appeal in January 2007 for additional 
development.  That development was completed, and the appeal 
is ready for appellate consideration.


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam, as evidenced by 
the decorations and medals awarded to him.

2.  There is competent medical evidence linking the veteran's 
diagnosed PTSD to his combat experience in Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the veteran's claim for service 
connection for PTSD with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002 & Supp. 2006).  Given the favorable outcome below, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Analysis

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.304(f); Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  The evidence necessary 
to establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
varies depending on whether the veteran "engaged in combat 
with the enemy."  Id.

VA General Counsel stated in a precedential opinion that the 
term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct 
1999).  It further stated the phrase "engaged in combat with 
the enemy" requires the veteran "have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  Id.  If VA determines the veteran engaged 
in combat with the enemy and his alleged stressor is combat 
related, then the veteran's lay testimony or statements are 
accepted as conclusive evidence of the occurrence of the 
claimed stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997);  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

The veteran contends service connection is warranted for PTSD 
based upon his combat experience in Vietnam.  The Board, in a 
January 2007 Board remand, found that there was credible 
evidence on file that the veteran engaged in combat with the 
enemy while in Vietnam.  In this regard, the Board noted that 
the veteran was in several campaigns, served in the infantry 
division, had a military occupational specialty of rifleman 
and light weapons infantry, and that he was awarded the Air 
Medal and the Army Commendation Medal.  In February 2007 the 
Army Board of Correction of Military Records (ABCMR) 
determined that the veteran's DD 214 Form should be amended 
to include several awards and decorations, including the 
Combat Infantryman Badge.  The veteran's receipt of the 
Combat Infantryman Badge confirms that he participated in 
combat with the enemy.  See 32 C.F.R. § 578.69 (2006).  Given 
the overwhelming evidence showing that the veteran engaged in 
combat with the enemy, his lay statements regarding his 
combat experience are sufficient to establish the existence 
of an in-service stressor, and this element of the claim for 
service connection for PTSD is satisfied.  See 38 C.F.R. § 
3.304(f).

With a verified stressor established by the record, there 
must be a current diagnosis of PTSD and a medical opinion 
linking the stressor to the PTSD diagnosis in order for the 
veteran's service connection claim to succeed.  Id.  Pursuant 
to the Board's January 2007 remand, the veteran was afforded 
a VA examination in March 2007 regarding these latter 
elements of his claim.  After examining the veteran and 
reviewing his claims file, the VA examiner diagnosed him with 
chronic PTSD, which he attributed to the veteran's combat 
experience in Vietnam.  Given the veteran's current diagnosis 
of PTSD and the medical opinion linking that diagnosis 


to the veteran's combat experience, the Board finds the 
evidence supports the claim of service connection for PTSD 
and that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


